Citation Nr: 0418541	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for head injury residuals. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to November 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision issued by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a head 
injury.  Appeal to the Board was perfected.  

In connection with this appeal, the veteran testified at an 
August 2003 videoconference hearing before the undersigned 
Acting Veterans Law Judge of the Board.  The hearing 
transcript is of record.

On a different but related matter, at the August 2003 
hearing, the veteran indicated his desire to pursue a claim 
of entitlement to service connection for back and knee injury 
residuals reportedly due to in-service physical assault in 
1959.  This incident is alleged to be the cause of the head 
injury residuals now at issue.  However, as the only 
perfected appeal currently before the Board concerns the head 
injury residuals claim, the Board cannot now address the back 
and knee injury residuals claim.  Even if appeal had been 
perfected as to the latter, the Board would not be able to 
render a decision on the merits of that claim now, as the 
current evidentiary record is insufficient.  Thus, this claim 
is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision on the merits of the claim of entitlement to service 
connection for head injury residuals can be rendered.  
Further development would ensure that the veteran's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, are met.   

Essentially, the veteran maintains that, shortly after 
commencing active duty in 1959, he was physically assaulted 
and robbed.  He reportedly was found unconscious at the 
bottom of a flight of stairs, and was later hospitalized at 
an Army hospital for head, neck, back, and knee injuries as a 
result of this incident.  
 
The record indicates that a substantial portion of the 
veteran's service medical records apparently was destroyed in 
a fire.  The sole service-related document in the claims file 
is a copy of Form DD-214, as supplied by the veteran.  In 
this connection, it is noted that the RO has attempted to 
obtain relevant service medical and personnel records from 
various sources, with little success.  The RO's efforts 
included a search for June 1959 Ireland Army Hospital (Fort 
Knox, Kentucky) records related to treatment of the veteran 
following the purported assault.  Further, an attempt was 
made to obtain relevant "sick reports," "morning reports," 
and medical reports of the Office of the Surgeon General 
(SGOs), but it was determined that specific information about 
the Unit to which the veteran had been assigned is needed in 
order to search these records.  Moreover, the veteran 
testified that a military police report was completed 
following the 1959 assault; however, there is no evidence 
that an effort was made to obtain the report.  See August 
2003 hearing transcript.      

With respect to relevant post-service evidence, the veteran 
testified in August 2003 that he was treated after discharge 
by various medical professionals, including VA medical 
professionals, for head injury residuals.  See hearing 
transcript.  The veteran stated that he has had frequent 
headaches and blackouts (see id.); however, it is not clear 
as to what, if any, disorder or disability that the veteran 
currently has, as there is no medical evidence of record 
pertaining to the head.               




In light of the foregoing, the Board finds that the 
evidentiary record is incomplete, and that further 
development is required before a decision can be rendered on 
the head injury residuals claim.  It therefore directs the 
following actions on remand:

1.  Attempt to locate and obtain, as 
reasonably as is possible, (a) military 
police report/statement taken after the 
purported in-service assault and robbery 
in June 1959); (b) morning and sick 
reports and SGO reports for June 1959; 
and (c) medical records from the 
Cincinnati VA medical facility for 
treatment since 2000.  If necessary, ask 
the veteran for more specific information 
needed to accomplish the above directive, 
such as specific information about the 
Unit to which he had been assigned and 
the approximate date on which the 
military police report was taken after 
the purported assault.

2.  Ask the veteran to complete the 
appropriate releases authorizing VA to 
request (a) chiropractic treatment 
reports from the 1960s; (b) records of 
Dr. G. S. (retired in Florida), who 
reportedly treated the veteran in the 
1970s; (c) treatment and testing records 
from University of Cincinnati Hospital 
covering the period from 1979 to 1982; 
and (d) medical records from Mercy South 
for 2001.  If necessary, ask the veteran 
for more specific information needed to 
accomplish the above directive, such as 
more precise dates of treatment rendered 
by Dr. G. S., as well as his current 
address and the name and address of the 
chiropractor who treated him in the 
1960s.  



3.  After completion of the above, and 
after any further appropriate 
development, review the veteran's claims 
folder again to determine whether service 
connection is warranted for head injury 
residuals.  If the decision remains in 
any manner adverse to the veteran, 
provide him and his representative an 
updated Supplemental Statement of the 
Case and give them an appropriate amount 
of time to respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U. S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


